Citation Nr: 0105503	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-19 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Assignment of initial rating for bilateral hearing loss, 
initially rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The August 1998 rating decision granted 
service connection for bilateral hearing loss, and assigned 
an initial noncompensable (zero percent) rating.  The veteran 
appealed the initial rating assigned.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.  Service-connected bilateral hearing loss is manifest by a 
right ear average pure tone threshold for the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) of 46 
decibels, with speech discrimination ability at 92 percent 
correct; and a left ear average pure tone threshold for the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz of 43 (42.5) 
decibels, with speech discrimination ability at 84 percent 
correct.


CONCLUSION OF LAW

An initial compensable disability rating for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.85, Table VI, Table VIa, Table VII, 4.86 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such 
evaluations involve considerations of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10. Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Because 
the veteran has appealed from an initial award, consideration 
will be given to whether a compensable rating was warranted 
for any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating the veteran's claim for assignment of initial 
rating, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is initially noted that the veteran is service connection 
for tinnitus.  A recent July 1999 RO rating decision assigned 
that disability the maximum rating assignable under the 
pertinent diagnostic criteria, 10 percent.  That rating 
remains in effect.  Neither the evaluation of this disorder, 
nor its symptomatology, is before the Board.

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the service-
connected bilateral hearing loss, the Board acknowledges that 
the schedular criteria by which audiological disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 64 Fed. Reg. 25209 (May 11, 1999) (effective June 10, 
1999) codified at 38 C.F.R. §§ 4.85, 4.86 (2000). Therefore, 
adjudication of a claim regarding the initial noncompensable 
evaluation assigned for the service-connected bilateral 
hearing loss must also include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 38 
C.F.R. § 4.85 (1998) established eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both pure tone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on pure tone averages.  38 
C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. 
§ 4.86(a) (2000).  Additionally, when the pure tone threshold 
is 30 decibels or less at 1000 Hz, and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.   38 C.F.R. 
§ 4.86(b) (2000).  Given VA audiology results detailed below, 
the Board finds that these minor changes in the regulation do 
not change the outcome of the veteran's claim in this case.

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), Karnas, supra, consideration under the 
old criteria will be undertaken first.  In the present case, 
the veteran's bilateral hearing loss is currently evaluated 
at a noncompensable level of disability.

The report of a private audiological evaluation in March 1996 
contains comments that the veteran had mild to severe 
sensorineural hearing loss bilaterally.  That report shows a 
graphical display of findings indicating approximate values 
for revealed pure tone thresholds. 

The results of a September 1997 VA audiological examination 
reveal that the veteran had bilateral high frequency 
sensorineural hearing loss from 3000 Hz and above of mild to 
moderate degree.  Specifically, the audiometric testing 
conducted at this examination revealed pure tone thresholds 
of 15, 25, 40, and 50 decibels in his right ear, and of 20, 
20, 45, and 45 decibels in his left ear, at 1,000, 2,000, 
3,000, and 4,000 Hz, respectively.  The average of these 
thresholds was 33 (32.5) for both the right and left ears.  
The examiner found that reliable word recognition results 
could not be obtained, and none is recorded in the September 
1997 VA audiological examination report.  Thus, application 
of 38 C.F.R. § 4.85, Tables VI and VII (1998) to these 
results, to obtain a numeric designations and evaluations, is 
not feasible.  

In an October 1998 statement, Larry D. McIntire, D.O., noted 
that audiometric testing suggested that there was a 
neurosensory hearing loss bilaterally.  The statement noted 
that the word recognition score was 56 percent on the right 
and 68 percent on the left side; and that speech reception 
thresholds were detected at 30 decibels, which allowed for 
some confusion with regard to interpretation of testing.  The 
impression was bilateral neurosensory hearing loss.  There 
are no findings of pure tone thresholds recorded in the 
statement.

The results of a January 1999 VA audiological examination 
reveal that the veteran continued to have bilateral 
sensorineural high frequency hearing loss.  Specifically, the 
audiometric testing conducted at this examination revealed 
pure tone thresholds of 25, 45, 55, and 60 decibels in his 
right ear, and 25, 25, 60, and 60 decibels in his left ear, 
at 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  The 
average of these thresholds was 46 (46.25) for the veteran's 
right ear and 43 (42.5) for his left ear.  Additionally, the 
veteran had speech discrimination scores of 92 percent 
correct in his right ear, and 84 percent correct in his left 
ear.  Applying 38 C.F.R. § 4.85, Table VI (1998) to these 
results, the veteran has a numeric designation of I for his 
right ear and II for his left ear.  Application of 38 C.F.R. 
§ 4.85, Table VII (1998) does not result in findings that 
warrant an initial compensable rating for the veteran's 
service-connected bilateral hearing loss for any period 
during the claim. 

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, and § 
4.86 (2000).  Significantly, however, neither the September 
1997 nor the January 1999 VA audiological examination report 
provides findings that the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 
55 decibels or more, or that the pure tone threshold is 30 
decibels or less at 1000 Hertz, or 70 decibels or more at 
2000 Hz.  Consequently, a determination by the rating 
specialist of the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa (whichever 
results in the higher numeral) is not appropriate.  See 38 
C.F.R. § 4.86 (2000).

The claims folder contains no additional post-service medical 
records which reflect recent treatment or examination for 
hearing loss, other than the private medical records 
discussed above.  These records do not contain findings which 
would change the result determined above.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the veteran's claim of entitlement to an initial compensable 
disability rating for his service-connected bilateral hearing 
loss.  In addition, the Board finds that a compensable rating 
for the veteran's bilateral hearing loss is not warranted at 
any time during the current appeal; as there has been no 
significant increase at any time during the claim, a 
"staged" rating for different periods of time is not 
warranted.  See Fenderson, supra.


ORDER

The appeal of the initial assignment of rating for bilateral 
hearing loss, for a compensable rating, is denied.


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals


 

